In a proceeding to quash certain Grand Jury subpoenas duces tecum, petitioners appeal from an order of the County Court, Nassau County, dated April 17, 1978, which granted the Deputy Attorney-General’s motion for reargument of a prior order of the same court, dated February 2, 1978, which had granted the application to quash, and, upon reargument, granted the application only to the extent of directing that the Special Prosecutor (1) arrange for and bear the expense of transporting the records sought and (2) retain custody of them for a period not to exceed one week. Upon the return date of petitioners’ motion to stay enforcement of the order pending appeal therefrom, the parties stipulated to have this court treat the argument on the motion as the submission of the appeal. Order affirmed, without costs or disbursements. Our affirmance is based, in part, upon the stipulation of the respondent, made during the argument of this appeal, that he will not transfer or relate any of the materials produced pursuant to the subpoenas, or information obtained therefrom to any other State or public agency or body. Hopkins, J. P., Martuscello, Latham and Shapiro, JJ., concur. [93 Misc 2d 117.]